Citation Nr: 1740410	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-41 135		DATE
	
	

THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee ligament tear with limited motion and instability (left knee disability).


ORDER

New and material evidence not having been received, the application to reopen a claim for service connection for a left knee disability is denied.


FINDINGS OF FACT

1.  A January 2014 Board decision denied the Veteran's January 2010 petition to reopen the claim for service connection for a left knee disability.

2.  Evidence received since the January 2014 Board denial was previously considered by agency decision makers; is cumulative and redundant of the evidence already of record; does not relate to unestablished facts; and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSION OF LAW

New and material evidence has not been received since the January 2014 Board decision became final; the criteria for reopening the previously denied claim for a left knee disability have not been met.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1100, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty with the United States Army from May 1969 to March 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in June 2017.  

Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior final decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran initially filed his claim of service connection for a left knee disability in August 2007, contending that his left anterior cruciate ligament (ACL) ruptured secondary to his right knee disability and had gotten worse due to increased weight-bearing compensating for the right knee.  A December 2007 rating decision denied the claim, finding that the evidence did not show that the Veteran's left knee disability was incurred in service or secondary to his service-connected right knee disability.  In making that determination, VA considered the Veteran's service and VA treatment records, and May 1998 and November 2007 VA examinations.  The November 2007 examiner concluded that the left knee ACL tear was less likely as not caused by or a result of the right knee injury, as ACL tears are attributed to sudden trauma, not increased weight-bearing, and because the Veteran's gait was normal, not favoring his left knee.  

In January 2010, the Veteran applied to reopen his claim of service connection for a left knee disability.  The RO denied this claim in April 2010, and the Veteran appealed that decision to the Board.  In January 2014, the Board declined to reopen the Veteran's claim, finding that the evidence submitted since the December 2007 rating decision was cumulative of the evidence of record and did not raise a reasonable possibility of substantiating the claim.  The new evidence consisted of updated VA treatment records showing the existence of a current disability and of the Veteran's report that it was aggravated by his right knee disability.  The Board determined that these treatment records were cumulative, as a current disability had already been shown, and they did not raise a reasonable possibility of substantiating the claim because they did not contain evidence of either an in-service incurrence of the left knee disability or a medical nexus between the service-connected right knee disability and the left knee disability.  Likewise, the Veteran's contention of aggravation was found to be duplicative.

Since the January 2014 Board decision, the Veteran has submitted two copies of the diagnostic radiology report from his May 1998 VA examination, as well as several written statements.  The Veteran also testified at a hearing in June 2017, and updated VA treatment records were added to the claims file.  In a March 2014 statement, the Veteran highlighted that the May 1998 diagnostic report showed a current disability in his left knee, and argued again that his left knee had been put under strain as a result of his right knee being injured during active service.  He reiterated this argument in a March 2015 written statement.  In his December 2015 substantive appeal, the Veteran reported that when he injured his right knee and ankle in service jumping off a truck, the injury caused pain in his left knee and ankle.  The Veteran's testimony at the June 2017 hearing reflected this assertion; he testified that he hurt his left leg jumping off the truck but it was only treated with pain pills while his right leg was put in a cast since it was more severely injured.

Although the Veteran and his representative at the hearing characterized the evidence under a different theory of entitlement - that the Veteran's left knee disability was incurred in service - this was not a new claim under Boggs v. Peake, as it was a claim for the same disability premised on a different theory of causation.  See 520 F.3d at 1335.  Rather, it was merely part of his claim to reopen the service connection claim.  Accordingly, new and material evidence is still required.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that the medical evidence the Veteran submitted since the January 2014 Board decision was already of record.  Likewise, even if the Veteran's contention that he injured his left knee in service were a separate claim, a direct service connection theory of entitlement was already considered in the December 2007 rating decision.  Therefore, the Veteran's written statements contending that he hurt his knee in service are not new evidence for the purpose of reopening the Veteran's service connection claim as they are redundant or cumulative of evidence already considered in the prior denial.
Further, the updated VA treatment records that were added to the claims file only reflect treatment for a current disability - they do not address whether the injury occurred during service or was aggravated by the Veteran's right knee disability.  Accordingly, the VA treatment records are not material in that they do not relate to an unestablished fact necessary to substantiate the claim.  Likewise, the Board notes that the November 2007 examiner cited the right knee injury as occurring in service, while the onset of the left knee injury was "unknown," and that the Veteran's service treatment records documented the right knee injury extensively but were completely silent as to any notation of a simultaneous left knee injury.  Accordingly, the theory of direct service connection was previously considered.

Therefore, the evidence received since the prior final decision is duplicative and cumulative of evidence already considered at the time of the Board's January 2014 decision.  Regardless of the question of competency and credibility, the Veteran's contentions are cumulative of contentions previously made.  No evidence regarding a relationship between the Veteran's established left knee disability and service or between his left knee disability and other service-connected disabilities has been received.  Without such evidence, the claim for service connection for a left knee disability cannot be reopened.  See 38 C.F.R. § 3.156(a).  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Disabled American Veterans


Department of Veterans Affairs


